UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7826



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND H. MCDONALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Dennis W. Shedd, District Judge. (CR-
91-552, CA-00-3944-4-19)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond H. McDonald, Appellant Pro Se.       Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond H. McDonald, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).     An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   When, as here, a district court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the [motion] states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).         We have independently

reviewed the record and conclude that McDonald has not made the

requisite     showing.   Accordingly,   we   deny     a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                   2